FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Response filed February 11, 2021.  Claims 1, 8, 10, 11, 13, 17, 19 and 20 have been amended and claim 6 has been canceled.  All prior rejections of claim 6 are moot in view of the cancellation of that claim.  Claims 17 and 20 remain withdrawn, and claims 1, 7-16, 19 and 21 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections under 35 USC 112(b), in view of applicant’s clarifying amendments (although some claims remain indefinite for the reasons given below); and
The rejection under 35 USC 112(a) for lack of enablement.  
Claims 1, 7-16, 19 and 21 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections but are not persuasive for the reasons that follow not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Group I in the reply filed on August 22, 2018 is again acknowledged. Because applicant did not distinctly and specifically point out the 
Claim 17 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2018.  
While applicant’s comments regarding a request for rejoinder are noted (page 10 of the Reply of February 11, 2021), it is reiterated that instant claims 17 and 20 are each directed to products, and do not depend from, or require all limitations of, the method claims under consideration (see MPEP 821.04 for a discussion of when rejoinder is proper).  These claims correspond to different Inventions, and the method of Group I was elected for examination; neither the product of Group II (claim 17) nor the product of Group III (claim 20) is eligible for rejoinder in the instant application (and it is also noted that search and examination of these separate inventions would clearly impose a serious burden given the different nature of these inventions, the different types of applicable prior art, and the variety of non-prior art considerations that would apply to each of the differing inventions).  
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 7-16, and 21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1, 7-16, and 21, applicant has amended independent claim 1 to recite the limitation “a scoring function that is derived from gene expression profiles for biological samples taken from the subjects that have been monitored for prostate cancer” (see the second “determining” of claim 1), whereas the claim previously recited “a scoring function that is derived from gene expression profiles for biological samples taken from subjects that have been monitored for prostate cancer”.  There is a lack of antecedent basis for the recitation of “the subjects that have been monitored for prostate cancer” – the claim does not previously refer to subjects that have been or are being “monitored for prostate cancer” - and it is not clear what the requirements of such subjects may be.  As the claim may reasonably be interpreted in a variety of ways that involve different claim boundaries – more particularly, as referring to a different group of subjects being monitored for prostate cancer, or to different samples taken from the same group of subjects at a different time, etc. – further clarification is required to ensure that the boundaries of the claims are clear.  
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 7-16, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant has proposed amending independent claim 1 (from which claims 7-16 and 21 dependent) such that the claims are now directed to a method “of risk stratification for subjects with prostate cancer”, comprising a step of “determining a gene expression profile for a biological sample obtained from the subjects with prostate cancer....”, followed by a step of “determining....a prognostic risk score for the subjects based on the gene expression profile....”.
Applicant has also proposed amending independent claim 19 in a similar manner, such that it is directed to a method of providing a therapy recommendation for “subjects with prostate cancer”, reciting the limitation “determining a gene expression profile of a biological sample from the subjects with prostate cancer....”, followed by a step of “determining....a prognostic risk score for the subjects based on” a normalized gene expression profile.  
s from patients, i.e., a method in which multiple patients were involved, with each patient contributing a separate sample).  The claims as amended now require use of “a biological sample from the subjects with prostate cancer” (claim 1) and “a biological sample from the subjects with prostate cancer” (claim 19), i.e., the use of a single biological sample obtained from multiple subjects in some manner to achieve “determining a gene expression profile” of that single sample (and with analysis of multiple subjects then being conducted using a profile from such a single biological sample, etc.).  While the application as filed clearly disclose methods involving multiple subjects with prostate cancer in which separate samples from each subject are employed (as well as methods focusing on a single subject with prostate cancer and involving a sample therefrom), methods employing a single biological sample from or obtained from multiple subjects and employed in the manner set forth in the claims do not find basis in the original disclosure.  Accordingly, the amendment of February 11, 2021 adds new matter to the claims.  (It is noted that the claims could potentially be amended in multiple different ways to overcome this rejection, depending upon whether the intended focus is on a single subject with prostate cancer, or multiple subjects of a group of prostate cancer patients).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634